Citation Nr: 1000518	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
claimed as secondary to PTSD.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1971, to include service in Vietnam from October 
1970 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which determined that new and 
material evidence had not been presented with which to reopen 
a previously denied service connection claim for PTSD, and 
denied a service connection claim for migraine headaches on 
the merits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the 
Board has recharacterized the claim for PTSD more generally, 
as reflected on the cover page.

As will be further explained herein, the service connection 
claim for migraine headaches is inextricably intertwined with 
the Veteran's claim for a psychiatric disorder to include 
PTSD, inasmuch as headaches are claimed as secondary thereto.  
In this regard, if service connection is granted or denied 
for the Veteran's PTSD/psychiatric disorder claim, this may 
impact the Veteran's service connection claim for headaches.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Accordingly, action 
on the Veteran's service connection claim for headaches is 
deferred pending the adjudication and disposition of the 
claim for a psychiatric disorder, to include PTSD.  

In August 2006, the Veteran raised what amounts to a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
It does not appear that this matter has yet been addressed, 
and it is referred to the RO for action and adjudication, as 
appropriate.

In a statement presented in December 2006, the Veteran also 
generally alleged clear and unmistakable error (CUE) in the 
previous decisions.  At this point, it is unclear whether he 
wishes to pursue a claim for CUE either with respect to a 
final rating action or Board decision.  Historically, a 
moving party was precluded from collaterally attacking a 
prior final Board decision by alleging CUE in an RO rating 
decision that was subsumed in that decision.  See Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  The final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective on February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  See 38 C.F.R. § 20.1400.  To establish 
a valid CUE claim, a movant must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  See Russell v. 
Principi, 3 Vet. App. 310 (1992).  The movant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
At this point, a valid CUE claim has not been raised.  
Moreover, as the claim for a psychiatric disorder to include 
PTSD at issue in this case is being reopened; ultimately the 
claim will be considered on a de novo basis without regard to 
the finality or disposition of any of the previous decisions 
pertaining to the matter.  

The claims of entitlement to service connection for a 
psychiatric disorder, to include PTSD on the merits, and 
entitlement to service connection for migraine headaches, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision issued in August 2000, the Board denied 
service connection for a psychiatric disorder including PTSD, 
based on the absence of evidence of a PTSD diagnosis and a 
finding of non-combat status coupled with inadequate stressor 
information; that determination became final.

2.  The evidence associated with the claims file subsequent 
to the August 2000 Board decision includes a PTSD diagnosis 
and stressor information provided by the Veteran; when 
considered with previous evidence of record this evidence 
relates to a previously unestablished fact that is necessary 
to substantiate the claim, and has a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2000 Board decision which denied entitlement 
to service connection for a psychiatric disorder to include 
PTSD, is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  The evidence received subsequent to the August 2000 Board 
decision is new and material, and the claim for service 
connection for a psychiatric disorder to include PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
presented to reopen the service connection claim for a 
psychiatric disorder to include PTSD, any perceived lack of 
notice or development is not prejudicial.  See 38 U.S.C.A. §§ 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The Board reiterates that because the claim has been 
reopened, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Hence, the claim on appeal has been is 
characterized as reflected on the title page.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim. Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent, 20 Vet. App. at 1.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection for psychoses may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a Veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in a claim for service connection for PTSD.  
In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

The most recent final denial of the service connection claim 
for a psychiatric disorder to include PTSD, was in a Board 
decision issued in August 2000.  The Board's decision is 
final.  38 U.S.C.A. § 7104 (West 2002).

Evidence before the Board at that time included the Veteran's 
service treatment records, post-service VA medical records 
and VA examination reports of 1996 and 1998.  The service 
treatment records reflect that passive-aggressive personality 
reaction was diagnosed prior to the Veteran's service 
enlistment, and reflect that upon psychiatric evaluation 
conducted in January 1971, a diagnosis of emotionally 
unstable personality was made and administrative separation 
due to unsuitability for service was recommended.  VA records 
reflect that the Veteran was hospitalized from February to 
April 1996 for treatment of diagnosed major depression and 
personality disorder, with symptoms of PTSD.  VA records also 
reflect that the Veteran was hospitalized from December 1997 
to February 1998 for treatment of the following diagnoses: 
chronic PTSD; panic disorder, alcohol dependence and major 
depressive disorder.  

Also on file was a VA examination report of May 1996 
reflecting that major depression, PTSD and personality 
disorder were diagnosed.  In October 1998, a VA PTSD 
examination was conducted; at that time, the examiner 
determined that the Veteran's symptoms did not support a 
diagnosis of PTSD due to inconsistencies in the test results.  

In a decision issued in August 2000, the Board denied the 
Veteran's service connection claim for a psychiatric disorder 
to include PTSD, reasoning that the most recent evidence of 
record did not support a diagnosis of PTSD, and further 
noting that the evidence did not establish that the Veteran 
engaged in combat with the enemy, and he had not provided 
sufficiently detailed information to allow for verification 
of his reported stressors through official sources.   

In March 2005, the Veteran filed to reopen the claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The question for the Board now is whether 
new and material evidence has been received by VA in support 
of the claim since the final Board decision of August 2000

Since the August 2000 Board decision, additional evidence has 
been presented for the record which includes duplicate copies 
of the December 1997 to February 1998 VA hospitalization 
reports.  Also added to the file was a private medical 
opinion from Dr. B.C. dated in February 2005, indicating that 
the Veteran suffered from PTSD and depression caused by his 
exposure to violence in Vietnam from September 1970 to 
February 1971.  Also provided by the Veteran was additional 
information relating to his reported stressors (see August 
2006 statement).  The additional evidence also includes the 
Veteran's service personnel file and an indication that he 
has been in receipt of disability benefits from the Social 
Security Administration effective from March 2007.  

After reviewing the record overall, the Board finds that the 
evidence received since the August 2000 Board decision is new 
and material.  The evidence presented includes an indication 
of a current PTSD diagnosis made by a private doctor in 2005, 
and additional information relating to reported in-service 
stressors.  The Board finds that this additional evidence 
raises a reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the service connection claim for a psychiatric 
disorder to include PTSD, and the claim is reopened.  38 
U.S.C.A. §5108; 38 C.F.R. §3.156(a).  To this extent only, 
the appeal is granted.


ORDER

New and material evidence has been received, and the claim 
for service connection for a psychiatric disorder to include 
PTSD, is reopened.


REMAND

Having reopened the service connection claim for a 
psychiatric disorder to include PTSD, does not end the 
Board's inquiry.  Rather, it places upon VA the duty to 
assist the appellant in the development of the merits of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
38 U.S.C.A. § 5107(a).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The Veteran contends that he currently suffers from PTSD as a 
result of his experiences in Vietnam.  He reports having 
served with the HHC 31st Engineer Battalion at Phuc Vinh from 
October 1970 to February 1971, with a military occupational 
specialty of field wireman.  The Veteran reports that during 
this time, he was on guard and patrol duty and went on 
ambushes to secure the surrounding area; he reports that the 
base came under frequent rocket and mortar attacks.  He 
maintains that this and other reported stressors support the 
diagnosis of PTSD and warrant the grant of service 
connection.  

The file contains an August 2007 memorandum, indicating that 
the information provided by the Veteran was insufficiently 
detailed to forward to the U.S. Army and Joint Services 
Records Research Center (JSRRC), or other official sources 
for stressor verification.  As such, essentially stressor 
verification has not been attempted in this case since the 
issuance of the Board decision of August 2000, despite the 
fact that additional stressor information has been received 
since that time.  Post-August 2007 Memorandum, there is no 
indication in the record that the Veteran was contacted and 
notified of the formal finding made or advised of the 
additional and more specific information which was necessary 
to complete a more thorough search of his reported stressors.  
In the interest of fairness, the RO shall be requested to 
provide the Veteran with a summary of the findings made by 
JSRRC and the additional information requested which might 
assist in verification of the Veteran's reported stressor(s).  
Further, it does not appear that any request for the 
Veteran's unit records have ever been made.  As such, the 
Board finds that an additional effort should be undertaken in 
order to obtain the Veteran's unit records for possible 
verification of his stressors, as reported above.  See Daye 
v. Nicholson, 20 Vet. App. 512 (2006).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

Further, as emphasized in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009), though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be a claim 
limited only to that diagnosis, but must rather be considered 
a claim for any mental disability that may be reasonably 
encompassed...." Id.  In essence, the Court found that a 
Veteran does not file a calm to receive benefits for a 
particular psychiatric diagnosis, such as PTSD, that is named 
on a claims form, but instead makes a general claim for 
compensation for the affliction posed by the Veteran's mental 
condition.  Therefore, having reopened the service connection 
claim for a psychiatric disorder, to include PTSD, it is 
appropriate for the Board to consider the more general issue 
of whether service connection is warranted for a psychiatric 
disorder other than PTSD, and to further develop this issue 
as will be further explained in the action paragraphs below.  

In addition, since the disposition of the PTSD claim could 
have a significant impact upon the Veteran's secondary 
service connection claim for migraine headaches; this later 
claim is inextricably intertwined and it is appropriate to 
defer consideration of this claim until the development 
requested is complete.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Should service connection be granted for a 
psychiatric disorder, to include PTSD, the Board will request 
an examination in conjunction with the Veteran's migraine 
headaches claim, inasmuch as it is claimed on a secondary 
basis.  In this regard, the Board notes that establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

Finally, the record reflects that the Veteran has been in 
receipt of benefits from the Social Security Administration 
since March 2007.  The Court has interpreted the duty to 
assist to include requesting information and records from the 
Social Security Administration which were relied upon in any 
disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  As these records are potentially relevant to the 
claims on appeal, they shall be sought pursuant to this 
Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Social 
Security Administration and request a 
copy of all determinations either 
granting, denying or confirming a Social 
Security Administration award, as well as 
all medical and employment records relied 
upon in making the determinations.

2.  The RO/AMC shall contact the Veteran 
to give him another opportunity to 
provide any additional specific 
information he may have concerning his 
claimed stressors.  The Veteran should be 
advised of the formal finding made in 
August 2007 and request that he provide 
any information that might corroborate 
his alleged stressor that he experienced 
mortar attacks, as well as any other 
additional information pertaining to his 
reported stressors.  He should also be 
asked to provide as much information as 
possible, particularly dates and places.  
The Veteran should identify the dates of 
the stressful events within a sixty day 
window.  The Veteran should be advised 
that, if possible, he should provide 
names of other individuals who were also 
present and witnessed or knew of the 
incident, or who can confirm his 
proximity to the incidents.  The Veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the alleged stressor events, 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted, which could result 
in an adverse decision.

3.  After a response is received from the 
Veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the Veteran's alleged 
in-service stressors.  Forward a copy of 
the Veteran's DD Form 214, together with 
the stressor information that has been 
obtained, to the JSRRC for an attempt at 
stressor verification.  The JSRRC should 
be asked to provide any additional 
information that might corroborate the 
Veteran's alleged stressor, particularly 
with respect to his contention that his 
base sustained mortar attacks while 
serving with the HHC 31st Engineer 
Battalion at Phuc Vinh from October 1970 
to February 1971.

The JSRRC, or any other appropriate 
federal archive, should be requested to 
provide the Veteran's unit history for 
the HHC 31st Engineer Battalion at Phuc 
Vinh from October 1970 to February 1971, 
along with any other information that 
might corroborate the Veteran's alleged 
stressors.  If unable to corroborate any 
of the Veteran's stressors, the Veteran 
should be informed of the results of the 
requests for information about the 
stressors.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, as to whether the 
Veteran was exposed to any stressors in 
service, and if so, should determine the 
nature of the stressors.

5.  The RO/AMC shall accord the Veteran a 
VA psychiatric examination.  The entire 
claims file, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

b.  If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 
50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-service 
stressor.

c.  If the Veteran does not have PTSD, 
the examiner should specifically indicate 
so.  Any opinion provided should include 
discussion of specific evidence of 
record.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.

d.  Identify any other psychiatric 
diagnoses which may be found on 
examination.

e.  Is there a 50 percent probability or 
greater that any of these identified 
psychiatric diagnoses are related to 
service?

f.  Did any psychiatric disability, (1) 
pre-exist the period of service from 
September 1969 to February 1971, and (2) 
if so, when did it have its onset, and 
(3) is there is a 50 percent probability 
or greater that such a disability 
increased in severity, beyond the natural 
progression of the disorder, during 
service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.  After 
completing the above requested actions, 
and any additional notification and/or 
development deemed warranted, 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder to include PTSD, de novo. 

7.  If and only if service connection is 
granted for a psychiatric disorder, to 
include PTSD, the RO/AMC shall make 
arrangements for the Veteran to be 
afforded an appropriate VA examination to 
evaluate his claimed migraine headaches.  
The claims file must be made available to 
and be reviewed by the examiner.  All 
tests that are deemed necessary by the 
examiner should be conducted.  The 
examiner is first requested to diagnose 
any currently manifested headache 
disorder and must opine whether it is at 
least as likely as not that any headache 
disorder found to be present, is related 
to service.  He or she must also state 
whether it is at least as likely as not 
that any headache disorder diagnosed was 
caused or aggravated by the Veteran's 
service-connected psychiatric disorder, 
to include PTSD.  A complete rationale 
for any opinion expressed should be 
provided in a legible report.

8.  Upon adjudication of the service 
connection claims for a psychiatric 
disorder to include PTSD and for migraine 
headaches, if the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


